DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/20/21. Claims 18 and 31 are cancelled. Claims 1-17, 19-28, 30 and 32-45 are currently pending and an action on the merits is as follows.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 19 is amended to correct a grammatical error

Claim 19. “…treatment option for the patient.”

Authorization for this examiner’s amendment was given in an interview with Francis Yi on 3/2/22.

The application has been amended as follows: 


Allowable Subject Matter
Claims 1-17, 19-28, 30 and 32-45 are allowable 
The following is an examiner’s statement of reasons for allowance: The closest prior art of Messerges 2009/0281434 determines a similar fluid model but does not determine the index by the equation recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL A CATINA/Examiner, Art Unit 3791            

/ALLEN PORTER/Primary Examiner, Art Unit 3792